The Honorable Doyle Webb State Senator P.O. Box 1998 Benton, Arkansas 72018
Dear Senator Webb:
This is in response to your request for an opinion concerning Amendment71 to the Arkansas Constitution, which states in pertinent part as follows:
  Items of household furniture and furnishings, clothing, appliances and other personal property used within the home, if not held for sale, rental, or other commercial or professional use, shall be exempt from all ad valorem taxes levied by any city, county, school district, or other taxing unit in this state.
Arkansas Constitution, Amendment 71, § 1.
Your question with regard to this provision is whether personal property which is located in residential rental property is subject to ad valorem taxes and whether it should be assessed to the owner of the property.
It is my opinion that the answer to your question is "yes."
I assume, as an initial matter, that your question refers to personal property, including furniture, appliances, etc., which is located within residential rental property and which is rented along with the real property as a part of the rental transaction. Assuming this fact, the property is "held for rental," and thus the exemption set out above would not apply.
It is therefore my opinion that the property to which you refer is assessable and taxable to the owner of the property.1
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh
1 Cf., however, A.C.A. § 26-26-905 (1987), requiring property leased for a term of more than ten years from the State, or religious, scientific, or benevolent institutions, to be assessed and taxed as the personal property of the person holding the property.